Citation Nr: 0734659	
Decision Date: 11/02/07    Archive Date: 11/19/07

DOCKET NO.  06-15 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel
INTRODUCTION

The veteran served on active duty from March 1965 to March 
1968.  The appellant is the veteran's surviving spouse. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision by the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied entitlement to the 
benefit currently sought on appeal.


FINDINGS OF FACT

1.  The veteran's certificate of death reflects that the 
veteran died in March 2003 and that the cause of death was 
pending; a subsequent autopsy report found that the cause of 
death was cardiac arrest due to cardiovascular disease; 
insulin dependent diabetes mellitus was listed as an "other 
condition."

2.  At the time of the veteran's death, service connection 
was not in effect for any disability.

3.  The veteran served in the Republic of Vietnam, is 
presumed to have been exposed to herbicides, and was 
diagnosed with diabetes mellitus type II.

4.  Competent medical evidence sufficiently indicates that 
diabetes mellitus type II contributed substantially and 
materially to the veteran's death.  





CONCLUSION OF LAW

Diabetes mellitus, which is presumed to have been incurred 
during active service, contributed substantially and 
materially to the veteran's death.  38 U.S.C.A. §§ 1110, 
1112, 1113, 1137, 1310 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309, 3.312 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As a preliminary matter, the Board notes that the RO has a 
duty to notify and assist the veteran under 38 U.S.C.A. § 
5103 and 38 C.F.R. § 3.159.  As will be discussed below, the 
Board finds that service connection for the cause of the 
veteran's death is warranted; therefore, a full discussion of 
whether VA met these duties is not needed.  The record 
reflects that the RO provided notice with respect to the 
initial disability rating and effective date elements of the 
claims in April 2006.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  


Service Connection for Cause of Death

The veteran died in March 2003.  An autopsy report indicates 
that the primary cause of death was cardiac arrest, due to 
cardiovascular disease.  Insulin dependent diabetes mellitus 
was listed as an "other condition."   The autopsy report 
does not specify whether the diabetes was type I or type II.  

A claimant of DIC benefits under 38 U.S.C.A. § 1310 must 
establish that a disability of service origin caused, 
hastened, or substantially and materially contributed to 
death.  See 38 U.S.C.A. § 1310(b); 38 C.F.R. § 3.312.  The 
death of a veteran will be considered to have been due to a 
service-connected disability where the evidence establishes 
that such disability was either the principal or contributory 
cause of death.  See 38 C.F.R. § 3.312.  

Accordingly, service connection for the cause of a veteran's 
death may be demonstrated by showing that the veteran's death 
was caused by a disability for which service connection had 
been established at the time of death or for which service 
connection could have been established.  A service-connected 
disability is one that was incurred in or aggravated during 
active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  In this case, the fact that the veteran 
had Vietnam service is undisputed, and he is afforded the 
presumption of herbicide exposure while serving in Vietnam.

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, certain diseases, including 
diabetes mellitus type II, shall be presumed to have been the 
result of such exposure, even if there is no record of such 
disease during service.  38 C.F.R. § 3.309(e). 

This presumption of service connection, however, may be 
rebutted by "any evidence of a nature usually accepted as 
competent to indicate the time of existence or inception of 
disease, and medical judgment will be exercised in making 
determinations relative to the effect of intercurrent injury 
or disease.  The expression 'affirmative evidence to the 
contrary' will not be taken to require a conclusive showing, 
but such showing as would, in sound medical reasoning and in 
the consideration of all evidence of record, support a 
conclusion that the disease was not incurred in service."  
38 C.F.R. § 3.307(d).

A January 2003 private hospital record indicates that the 
veteran carried a diagnosis of, among other things, diabetes 
mellitus type II.  In a January 2006 opinion, a VA doctor 
indicates that other than this January 2003 hospital record, 
there were no other records indicating that the veteran had 
diabetes.  He opined, based on the evidence reviewed, that 
the veteran's diabetes was casued by the steroid treatment in 
January 2003 (prednisone) as opposed to dioxin exposure.  He 
then stated that to the extent diabetes was caused by such 
exposure, it was not present long enough to have 
significantly contributed to his death.  

In a March 2006 private medical opinion, the veteran's 
treating physician indicates that he reviewed medical records 
dated from 1997 to the time of the veteran's death in 2003, 
and noted that the veteran had a history of diabetes.  The 
physician pointed out that diabetes is a "significant risk 
factor" for cardiovascular disease and that it "certainly 
increased his risk for a heart attack."  The March 2006 
letter did not identify the type of diabetes for which the 
veteran had been treated.

A similar letter from this doctor, dated in June 2006, 
however, specifically stated that the veteran had had 
diabetes mellitus type II.  The opinion emphasized the 
increased risk of developing diabetes mellitus type II as a 
result of dioxin exposure, and reiterated that the veteran's 
diabetes was a contributing factor in his death.  The doctor 
noted that the veteran was not known to have diabetes 
mellitus type 1 as his diabetes was not of the juvenile onset 
variety.  In both letters the physician indicated that the 
veteran was not taking prednisone long enough for it to have 
caused diabetes.  

Diabetes mellitus is presumptively linked to the veteran's 
service, as his DD 214 and service medical records indicate 
that the veteran served within the Republic of Vietnam at 
some time between March 1965 and March 1968.  While the 
January 2006 VA opinion to the effect that the veteran's 
diabetes was casued by steroid treatment seems to rebut this 
presumption, the examiner also seemed to waiver on such an 
opinion (by also saying that "[i]n the event [d]iabetes was 
casued by [d]ioxin . . .").  In any event, it is up for 
debate whether this rather cursory opinion rises to the level 
of "sound medical reasoning."  And, given the latter 
private medical opinions to the contrary (that diabetes 
mellitus type II was caused by dioxin exposure), discussed 
above, the Board finds that the presumption of service 
connection has not been rebutted.  
 
That being found, the Board finds that, in resolving all 
doubt in the appellant's favor, the evidence sufficiently 
shows that a service-connected disability, namely diabetes 
mellitus type II, substantially and materially contributed to 
the veteran's death.  The private medical opinions submitted 
by the appellant were written by a physician who personally 
treated the veteran for diabetes mellitus type II; diabetes 
mellitus type II is presumptively linked to the veteran's 
Vietnam service; and the veteran's physician has provided a 
competent opinion as to the increased risk diabetes mellitus 
had in the furtherance of his cardiovascular disease (which, 
when reviewed along with the VA opinion that diabetes was not 
present long enough to significantly contribute to the 
veteran's death at the very least puts the evidence in 
relative equipoise).  Service connection for the cause of the 
veteran's death is thus warranted.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is granted.


____________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


